                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                      CIVIL ACTION NO. 3:19-CV-487-FDW-DCK

 CRESCENT COMMUNITIES, LLC                           )
                                                     )
                 Plaintiff,                          )
                                                     )
    v.                                               )
                                                     )
 LEVEL OFFICE MANAGEMENT, LLC                        )
 d/b/a NOVEL COWORKING,                              )
                                                     )
                  Defendant.                         )
                                                     )

                   STIPULATION AND ORDER OF CONFIDENTIALITY

         Plaintiff Crescent Communities, LLC (“Plaintiff”) and Defendant Level Office

Management, LLC d/b/a Novel Coworking (“Defendant”) presented the foregoing Stipulation and

Order of Confidentiality (the “Order”) to the Court pursuant to Rule 26(c) of the Federal Rules of

Civil Procedure on October 21, 2020. Nothing in this Stipulation is intended to override or replace,

or does override or replace, the procedures and requirements set forth in Rule 6.1 of the Local

Civil Rules for the U.S. District Court for the Western District of North Carolina governing

“Sealed Filings and Public Access.” The parties shall comply with LCvR 6.1 governing materials

filed with the Court.

         The Court, after considering the Stipulation, is of the opinion that the Stipulation should

be granted. It is therefore ORDERED, ADJUDGED, and DECREED as follows:

         This Order is applicable to Plaintiff and Defendant for the sole purpose of facilitating

discovery in the above-styled numbered cause (the “action”). It is expressly ordered that the Order

will not be used, in any manner or form, direct or indirect, as evidence in any trial or any hearing,



     Case 3:19-cv-00487-FDW-DCK Document 38 Filed 10/23/20 Page 1 of 22
or referred to in any trial or any hearing on the merits of this case, save and except a hearing which

involves issues related to the enforcement of any provision of this Order.

I. DESIGNATION OF CONFIDENTIAL AND HIGHLY CONFIDENTIAL – OUTSIDE
    COUNSEL ONLY INFORMATION

        A.      Confidential Information.        Any party shall have the right to designate as

“CONFIDENTIAL” only any information, document, or thing that is produced in this action and

that the party believes in good faith constitutes, contains, embodies, or reflects the party’s trade

secrets or other non-public and confidential technical, commercial, financial, personal, or business

information, or other valuable information covered by a legitimate privacy right or interest. Copies

or excerpts of information contained within, or summaries, notes or charts containing any

information from, a document or thing designated as CONFIDENTIAL may also be designated as

CONFIDENTIAL. Materials designated as CONFIDENTIAL shall not include any information,

document, or thing that:

                1.      at the time of the disclosure hereunder is available to the public; or

                2.      after disclosure hereunder becomes available to the public through no act,

                        or failure to act, by the receiving party.

        B.      HIGHLY CONFIDENTIAL – OUTSIDE COUNSEL ONLY Information. In

only those rare instances in which it is truly justified, any party shall have the right to designate as

“HIGHLY CONFIDENTIAL – OUTSIDE COUNSEL ONLY” any information, document, or

thing that is produced in this action and that the party believes in good faith both (a) constitutes,

contains, embodies, or reflects CONFIDENTIAL information, as described above, and (b) is

especially sensitive information such that additional protections are warranted to protect against

competitive, commercial, or other harm—i.e., when the disclosing party has a real expectation and


                                     2
      Case 3:19-cv-00487-FDW-DCK Document 38 Filed 10/23/20 Page 2 of 22
entitlement to confidentiality under the law that has been preserved and not waived, and the

producing party has no other effective alternative to designating the information as HIGHLY

CONFIDENTIAL – OUTSIDE COUNSEL ONLY.                             Documents designated as HIGHLY

CONFIDENTIAL – OUTSIDE COUNSEL ONLY shall be identified in production separately

from those designated as CONFIDENTIAL. Copies or excerpts of information contained within,

or summaries, notes, or charts containing any information from, a document or thing designated

as HIGHLY CONFIDENTIAL – OUTSIDE COUNSEL ONLY may also be designated as

HIGHLY CONFIDENTIAL – OUTSIDE COUNSEL ONLY. Materials designated as HIGHLY

CONFIDENTIAL – OUTSIDE COUNSEL ONLY shall not include any information, document,

or thing that:

                 1.      at the time of the disclosure hereunder is available to the public; or

                 2.      after disclosure hereunder becomes available to the public through no act,

                         or failure to act, by the receiving party; or

                 3.      the receiving party can show: (a) was already known to the receiving party

                         and not subject to a separate confidentiality agreement; (b) was developed

                         by the receiving party; or (c) was received by the receiving party from a

                         non-party having the right to make such a disclosure on a non-confidential

                         basis.

        C.       Manner of Designation.

                 1.      Mass Designations Prohibited. Each party must take care to limit its

designations     to   specific    material   that   qualifies   as   CONFIDENTIAL or         HIGHLY




                                     3
      Case 3:19-cv-00487-FDW-DCK Document 38 Filed 10/23/20 Page 3 of 22
CONFIDENTIAL – OUTSIDE COUNSEL ONLY under the terms of this Order.                           Mass,

indiscriminate, or routine designations are prohibited.

               2.      Documents and Things. A party may designate as CONFIDENTIAL

documents or things that it is producing by affixing thereon the legend “CONFIDENTIAL

INFORMATION SUBJECT TO PROTECTIVE ORDER” or “CONFIDENTIAL.” A party may

designate as HIGHLY CONFIDENTIAL – OUTSIDE COUNSEL ONLY documents or things

that it is producing by affixing thereon the legend “HIGHLY CONFIDENTIAL – OUTSIDE

COUNSEL ONLY,” “HIGHLY CONFIDENTIAL – OCO,” or “HIGHLY CONFIDENTIAL.”

Where the designating party is the party producing protected material, the designating party shall

make such designations at the time the designated document or information is provided to the

receiving party. Notwithstanding this provision, all documents, information, or things that the

designating party makes available for inspection, as opposed to producing, shall be presumed to

contain HIGHLY CONFIDENTIAL – OUTSIDE COUNSEL ONLY information, regardless of

whether the document, information, or thing is marked with any of the legends described above.

               3.      Depositions. Any party may designate certain topics of the deponent’s

testimony as CONFIDENTIAL or HIGHLY CONFIDENTIAL – OUTSIDE COUNSEL ONLY.

If such designation is made, then the designating party shall have the right to exclude from the

designated portions of the deposition, prior to the taking of the designated testimony, all persons

not permitted to access CONFIDENTIAL or HIGHLY CONFIDENTIAL – OUTSIDE

COUNSEL ONLY, as the case may be, under the terms of this Order. Regardless of whether any

topics are designated as CONFIDENTIAL or HIGHLY CONFIDENTIAL – OUTSIDE

COUNSEL ONLY, any party may designate information disclosed during the deposition as



                                    4
     Case 3:19-cv-00487-FDW-DCK Document 38 Filed 10/23/20 Page 4 of 22
CONFIDENTIAL or HIGHLY CONFIDENTIAL – OUTSIDE COUNSEL ONLY by requesting

that the reporter so designate the transcript or any portion thereof. Regardless of whether any such

designation is made, any party may designate information disclosed during the deposition as

CONFIDENTIAL or HIGHLY CONFIDENTIAL – OUTSIDE COUNSEL ONLY by providing

written notice of the designation to all counsel of record within thirty (30) days after the

designating party receives the final deposition transcript unless the parties agree in writing to a

shorter time period in order to meet case deadlines. Pending the expiration of the thirty (30) day

period, the entirety of the deposition transcript and all information therein shall be presumed to

contain HIGHLY CONFIDENTIAL – OUTSIDE COUNSEL ONLY information. If no portions

of the transcript are designated within the thirty (30) day period, the transcript shall be considered

not to contain any CONFIDENTIAL or HIGHLY CONFIDENTIAL – OUTSIDE COUNSEL

ONLY information. Counsel for each party to this action shall be responsible for marking the

designated portions of copies of the transcript in their possession with the appropriate

confidentiality legend within said thirty (30) days.

       D.      Documents, Things, and Information Produced by Non-Parties. Any party may

designate as CONFIDENTIAL or HIGHLY CONFIDENTIAL – OUTSIDE COUNSEL ONLY

any documents or things produced by a non-party in this action that contain CONFIDENTIAL or

HIGHLY CONFIDENTIAL – OUTSIDE COUNSEL ONLY of the party by providing written

notice to of the designation to all counsel of record and to counsel for the disclosing non-party

within thirty (30) days after the designating party receives the produced document or thing. If no

party designates the document or thing as CONFIDENTIAL or HIGHLY CONFIDENTIAL –

OUTSIDE COUNSEL ONLY within the thirty (30) day period, and if the disclosing non-party



                                    5
     Case 3:19-cv-00487-FDW-DCK Document 38 Filed 10/23/20 Page 5 of 22
has not designated the document or thing as CONFIDENTIAL or HIGHLY CONFIDENTIAL –

OUTSIDE COUNSEL ONLY, then the document or thing shall be considered not to contain any

CONFIDENTIAL or HIGHLY CONFIDENTIAL – OUTSIDE COUNSEL ONLY information.

Any party may designate as CONFIDENTIAL or HIGHLY CONFIDENTIAL – OUTSIDE

COUNSEL ONLY any deposition testimony or other information produced by a non-party in this

action that contains CONFIDENTIAL or HIGHLY CONFIDENTIAL – OUTSIDE COUNSEL

ONLY of the party by providing written notice of the designation to all counsel of record and to

counsel for the disclosing party within thirty (30) days after the party receives the final deposition

transcript. Pending the expiration of the thirty (30) day period, the entirety of the deposition

transcript and all information therein shall be presumed to contain HIGHLY CONFIDENTIAL –

OUTSIDE COUNSEL ONLY information. If no portions of the transcript are designated within

the thirty (30) day period, and if the disclosing non-party has not designated the document or thing

as CONFIDENTIAL or HIGHLY CONFIDENTIAL – OUTSIDE COUNSEL ONLY, then the

transcript shall be considered not to contain any CONFIDENTIAL or HIGHLY CONFIDENTIAL

– OUTSIDE COUNSEL ONLY information.

II.    RESTRICTION ON DISCLOSURE OF DESIGNATED MATERIALS

       A.      Generally. No information, documents or things identified as CONFIDENTIAL

or HIGHLY CONFIDENTIAL – OUTSIDE COUNSEL ONLY under the terms of this Order shall

be disclosed to any person or entity except as set forth in this Order. Such information shall be

held in confidence by each person or entity to whom it is disclosed, shall not be disclosed to any

person or entity who is not entitled to receive such information under this Order, and shall be used

by the recipient only for purposes of preparation and trial of this action and no other purpose. All



                                     6
      Case 3:19-cv-00487-FDW-DCK Document 38 Filed 10/23/20 Page 6 of 22
such information shall be carefully maintained so as to preclude access by persons or entities who

are not entitled to receive such information.

       B.      Confidential Information. Subject to Paragraph II(D) of this Order, information,

documents, and things designated as CONFIDENTIAL may be provided, shown, made available,

or communicated only to the following persons:

               1.      Outside counsel for the receiving party, including the law firms, their

                       partners, shareholders, and associates who are working on this action on

                       behalf of any party, and the paralegals, assistants, and stenographic and

                       clerical employees working under the direct supervision of such attorneys;

               2.      Employees, agents, or representatives of a party with whom that party’s

                       counsel may deem it necessary to consult for the preparation of trial of this

                       case, provided that no access shall be given until each such individual has

                       executed a written agreement to be bound by the terms of this Order in the

                       form attached hereto as Exhibit A;

               3.      Independent experts and consultants, and employees and assistants working

                       under the direct supervision and control of such experts or consultants, who

                       have been retained by any party to assist in the preparation or trial of this

                       action or to consult on this case; provided, however, that disclosure of

                       CONFIDENTIAL information shall be limited to the extent necessary to

                       perform such work, and no such information may be disclosed until after

                       the independent expert or consultant has executed a written agreement to be

                       bound by the terms of this Order in the form attached hereto as Exhibit A.



                                    7
     Case 3:19-cv-00487-FDW-DCK Document 38 Filed 10/23/20 Page 7 of 22
                      Independent experts or consultants, as used in this Paragraph, shall not

                      include any employee or agent of the receiving party, nor any employee or

                      agent of a direct competitor of the designating party;

               4.     Court reporters performing services in connection with this action;

               5.     The Court or its staff in connection with the Court’s administration and

                      adjudication of this action; and

               6.     Outside vendors engaged to perform litigation services in this action,

                      including, but not limited to, computer database preparation, document

                      coding, image scanning, photocopying, mock trial, jury profiling,

                      translation, or exhibit preparation; provided, however, that disclosure of

                      CONFIDENTIAL information shall be limited to the extent necessary to

                      perform such work.

       C.      Highly Confidential Information. Subject to Paragraph II(D) of this Order,

information, documents, and things designated as HIGHLY CONFIDENTIAL – OUTSIDE

COUNSEL ONLY may be provided, shown, made available, or communicated only to the persons

identified in Paragraphs II(B)(1) and (3)–(6).

       D.      Exceptions.     The designation of any document, thing, or information as

CONFIDENTIAL or HIGHLY CONFIDENTIAL – OUTSIDE COUNSEL ONLY shall not

preclude any party from showing the document or thing to any person: (a) who appears as an

author or as an addressee on the face of the document; (b) who admits to or has been identified

by the designating party as previously having been provided with the document, thing, or




                                    8
     Case 3:19-cv-00487-FDW-DCK Document 38 Filed 10/23/20 Page 8 of 22
information; or (c) who participated in any meeting or communication to which the document,

thing, or information pertains.

        E.     Use in Court or Depositions. In the event that any CONFIDENTIAL or HIGHLY

CONFIDENTIAL – OUTSIDE COUNSEL ONLY documents, things, or information are used in

any court proceeding or deposition in connection with this action, it shall not lose its status as

CONFIDENTIAL or HIGHLY CONFIDENTIAL – OUTSIDE COUNSEL ONLY through such

use, provided that the parties to this action take steps reasonably calculated to protect its

confidentiality during such use. The parties shall follow the procedures outlined in Section III

infra regarding the use of designated materials in support of a pleading, or at a hearing, trial or

other proceeding.

III.    USE OF AND FILING OF DESIGNATED MATERIALS

        Any documents (including pleadings or briefs), tangible things, or information designated

as CONFIDENTIAL or HIGHLY CONFIDENTIAL – OUTSIDE COUNSEL ONLY that are

submitted to the Court in support of or in opposition to a motion or introduced at a hearing or

during trial must be made in accordance with the motion to seal procedures set forth in Local Civil

Rule 6.1.

IV.     CANCELLATION OR DOWNGRADING OF DESIGNATION

        A party may object to the designation of documents, things, or information as

CONFIDENTIAL or HIGHLY CONFIDENTIAL – OUTSIDE COUNSEL ONLY, and request

that the designating party remove the designation or downgrade a HIGHLY CONFIDENTIAL –

OUTSIDE COUNSEL ONLY designation to a CONFIDENTIAL designation. Such objections

and requests shall be by written notice to counsel for the designating party, and objections to



                                      9
       Case 3:19-cv-00487-FDW-DCK Document 38 Filed 10/23/20 Page 9 of 22
HIGHLY CONFIDENTIAL – OUTSIDE COUNSEL ONLY designations must be raised within

ten (10) business days after production of the designated document, thing, or information. The

written objection shall particularly identify the material or information that the receiving party

seeks to have de-designated or re-designated. If the dispute cannot be resolved by the parties

within seven (7) days after the objection is made, then the matter may be presented to the Court

for resolution; provided, however, that during this seven (7) day period the parties shall meet and

confer telephonically, and otherwise as required by Rule 26(c)(1) before presenting the matter to

the Court. If the parties are unable to resolve an objection through the meet and confer process,

then the parties shall, within seven (7) days after reaching an impasse, submit to the Court a joint

motion setting forth each document to which the designation is objected. The joint motion shall

separately identify each document at issue, and set forth the arguments of each party regarding the

designation of the particular document.            The party seeking to retain the HIGHLY

CONFIDENTIAL – OUTSIDE COUNSEL ONLY has the burden of persuasion under Federal

Rule of Civil Procedure 26(c) and must demonstrate for each document the justification for the

restriction, including by identifying the specific legal basis for the claim of confidentiality, and by

showing that the strict criteria for imposition of the designation have been satisfied and that less-

restrictive alternatives will not provide adequate protection. The party seeking disclosure must set

forth the purported need for access, the prejudice that would result from non-disclosure, and any

mitigating factors that outweigh the risks inherent in disclosure. In the event that a joint motion is

filed, then the party seeking to retain the HIGHLY CONFIDENTIAL – OUTSIDE COUNSEL

ONLY designation shall bear the burden of persuasion under Rule 26(c). Pending the Court’s

determination of any dispute contesting a designation of CONFIDENTIAL or HIGHLY



                                    10
     Case 3:19-cv-00487-FDW-DCK Document 38 Filed 10/23/20 Page 10 of 22
CONFIDENTIAL – OUTSIDE COUNSEL ONLY information, the material shall be treated in

accordance with its original designation.

V.     NOTICE

       All notices required by this Order are to be served via e-mail to counsel of record at

Troutman Pepper Hamilton Sanders LLP or Trego, Hines & Ladenheim, PLLC. Such notices shall

be deemed effective as of the date on which the email was sent, provided that the notice contains

all information required under the terms of this Order. Any of the notice requirements herein may

be waived in whole or in part, but only in writing signed by an attorney for the designating party.

VI.    DISPOSITION OF DESIGNATED MATERIALS AT END OF THE CASE

       A.      Survival of Obligations. The termination of this action shall not relieve any person

from the obligations of this Order, unless the Court orders otherwise.

       B.      Court Records. With respect to any documents or things that have been filed with

the Court under the provisions of Paragraph III, upon termination of this action, the parties

recognize that the ultimate disposition of any such documents or things, including all copies or

summaries of, or excerpts from, such documents which may have been made, shall be as directed

by the Court. The parties shall not oppose efforts to show good cause to maintain such materials

and documents as sealed or to remove such materials and documents from the Court record.

       C.      Return or Destruction. Except as otherwise provided below, within sixty (60)

days after the final adjudication of this action, including appeals or resolution through settlement,

unless otherwise agreed to in writing by an attorney of record for the designating party, each party

to this action shall either (a) assemble and return all information, documents, and things designated

as CONFIDENTIAL or HIGHLY CONFIDENTIAL – OUTSIDE COUNSEL ONLY, including



                                     11
      Case 3:19-cv-00487-FDW-DCK Document 38 Filed 10/23/20 Page 11 of 22
all copies, summaries, excerpts, charts or notes thereof, to the party or person from whom the

designated information was obtained; or (b) certify in writing that all such information and material

has been destroyed. Outside counsel for the parties to this action may retain copies of pleadings

containing CONFIDENTIAL or HIGHLY CONFIDENTIAL – OUTSIDE COUNSEL ONLY

information, and attorney work product documents incorporating such material, provided that such

pleadings and documents will be held for their internal use only, subject to the continuing

obligations imposed by this Order. A party need not destroy or discard documents that it

designated as containing CONFIDENTIAL or HIGHLY CONFIDENTIAL – OUTSIDE

COUNSEL ONLY information. A party to this action that has disclosed CONFIDENTIAL or

HIGHLY CONFIDENTIAL – OUTSIDE COUNSEL ONLY information to those persons or

entities permitted to access such information under Paragraphs II(B)(1)–(4), or (6), or II(C), is

responsible for either (a) obtaining all documents or things containing CONFIDENTIAL or

HIGHLY CONFIDENTIAL – OUTSIDE COUNSEL ONLY information, including all copies,

summaries, excerpts, charts, or notes thereof, from those persons or entities, and for disposing of

those documents or things in a manner provided for in this Paragraph; or (b) obtaining written

certification from those persons or entities that all such information and material has been

destroyed.

VII. AMENDMENTS AND EXCEPTIONS BY ORDER OF THE COURT
       This Order may be changed by further order of the Court, and is without prejudice to the

rights of any party to this action, or any non-party subject to discovery in this action, or any party

or individual who agrees to be bound by the terms of this Order, to move for relief from any of its




                                    12
     Case 3:19-cv-00487-FDW-DCK Document 38 Filed 10/23/20 Page 12 of 22
provisions, or different or additional protection for any particular information, documents or

things.

VIII. OTHER PROCEEDINGS
          By entering this Order and limiting the disclosure of information in this case, the Court

does not intend to preclude another court from finding that information may be relevant and subject

to disclosure in another case. Any person or party subject to this Order who becomes subject to a

motion, discovery request, or subpoena to disclose another party’s information designated as

confidential pursuant to this Order shall promptly notify that party of the motion, discovery

request, or subpoena so that the party may have an opportunity to appear and be heard on whether

that information should be disclosed. Notwithstanding any provision in this Order, any person or

party subject to an order of any court to disclose another party’s information designated as

confidential pursuant to this Order may comply with said court order.

IX.       GENERAL PROVISIONS RELATED TO CONFIDENTIALITY

          A.     Applicability to Non-Parties. The existence of this Order shall be disclosed to

any non-party producing documents, things, or information in this action who may reasonably be

expected to desire CONFIDENTIAL or HIGHLY CONFIDENTIAL – OUTSIDE COUNSEL

ONLY treatment for such documents, things, or information. Any such non-party may designate

documents, things, or information as CONFIDENTIAL or HIGHLY CONFIDENTIAL –

OUTSIDE COUNSEL ONLY pursuant to this Order, and the protections of this Order shall be

construed to apply equally to such designating non-parties.

          B.     No Implied Admissions. The designation of information, documents, or things as

CONFIDENTIAL or HIGHLY CONFIDENTIAL – OUTSIDE COUNSEL ONLY pursuant to



                                     13
      Case 3:19-cv-00487-FDW-DCK Document 38 Filed 10/23/20 Page 13 of 22
this Order shall not be construed as a concession that such information is relevant or material to

any issues or is otherwise discoverable or admissible. Nor shall the inspection or receipt by a party

to this action of information, documents, or things designated as CONFIDENTIAL or HIGHLY

CONFIDENTIAL – OUTSIDE COUNSEL ONLY constitute a concession that the information,

documents, or things are confidential.

       C.      No Duty to Produce Privileged Materials. Nothing in this Order shall be

construed to require the disclosure of information, documents, or things that the designating party

contends is protected from disclosure by an applicable privilege. If a party seeks to withhold the

disclosure of information, documents, or things on the ground that it would breach an agreement

with a non-party to maintain such information, documents, or things in confidence, the party

seeking to withhold such information shall seasonably provide written notice to counsel for the

requesting party. The written notice shall particularly identify the agreement with the non-party

pursuant to which the information, documents, or things are being withheld, and a sufficient

description of the information, documents, or things being withheld to enable the requesting party

to assess the propriety of the agreement and/or the decision to withhold such information,

documents, or things. If the parties are unable to resolve any dispute relating to withholding such

information, documents, or things pursuant to such agreement with a non-party within seven (7)

days after written notice has been provided in accordance with this Paragraph, then the requesting

party may present the dispute to the Court for resolution. Pending the Court’s determination of

any such dispute, the information, documents, or things need not be produced. Nothing in this

Order precludes any party to this action from moving the Court for an order directing the disclosure

of any withheld information, documents, or things.



                                    14
     Case 3:19-cv-00487-FDW-DCK Document 38 Filed 10/23/20 Page 14 of 22
       D.      No Bar to Legal Advice. Nothing in this Order shall bar or otherwise restrict any

attorney from rendering advice with respect to this action and, in the course thereof, from generally

referring to or relying upon the attorney’s examination or receipt of CONFIDENTIAL or HIGHLY

CONFIDENTIAL – OUTSIDE COUNSEL ONLY information. In rendering such advice or in

otherwise communicating, the attorney shall not disclose the specific content of any information,

document, or thing designated as CONFIDENTIAL or HIGHLY CONFIDENTIAL – OUTSIDE

COUNSEL ONLY, unless such disclosure is otherwise permitted under the terms of this Order.

       E.      No Waiver of Confidentiality. The inadvertent or unintentional disclosure by a

party of information, documents, or things that it believes should have been designated as

CONFIDENTIAL or HIGHLY CONFIDENTIAL – OUTSIDE COUNSEL ONLY, regardless of

whether the information, documents, or things were so designated at the time of disclosure, shall

not be deemed a waiver in whole or in part of any party’s claim of confidentiality, either as to the

specific information disclosed or as to any other information relating thereto or on the same or

related subject matter, provided that the party notifies the receiving party promptly upon discovery

of the inadvertent or unintentional failure to designate. If a party inadvertently or unintentionally

produces or provides discovery of any CONFIDENTIAL or HIGHLY CONFIDENTIAL –

OUTSIDE COUNSEL ONLY without designating it as such, the party or non-party may give

written notice to the receiving parties that the information or material is CONFIDENTIAL or

HIGHLY CONFIDENTIAL – OUTSIDE COUNSEL ONLY, and should be treated in accordance

with the provisions of this Order. The receiving parties must treat such information or material as

CONFIDENTIAL or HIGHLY CONFIDENTIAL – OUTSIDE COUNSEL ONLY, as the case

may be, from the date on which notice is received. Disclosure of such information or material,



                                    15
     Case 3:19-cv-00487-FDW-DCK Document 38 Filed 10/23/20 Page 15 of 22
prior to receipt of such notice, to persons not authorized to receive CONFIDENTIAL or HIGHLY

CONFIDENTIAL – OUTSIDE COUNSEL ONLY shall not be deemed a violation of this Order;

however, those persons to whom disclosure was made are to be advised that the material disclosed

is CONFIDENTIAL or HIGHLY CONFIDENTIAL – OUTSIDE COUNSEL ONLY, and must

be treated in accordance with this Order.

       F.      No Waiver of Privilege. Pursuant and subject to the provisions of Federal Rule of

Evidence 502(b), the inadvertent or unintentional production of discovery that a party later claims

should not have been produced because of a privilege, including but not limited to the attorney-

client privilege or work product privilege (“Inadvertently Produced Privileged Material”) will not

be deemed to waive any privileges. A party may request the return of any Inadvertently Produced

Privileged Material. A request for the return of any Inadvertently Produced Privileged Material

shall identify the discovery inadvertently or unintentionally produced, and the basis for

withholding such discovery from production. Consistent with the provisions of NC RPC 4.4(b),

if counsel for a receiving party knows or reasonably should know that discovery may have been

inadvertently or unintentionally produced, counsel for the receiving party it shall promptly notify

the disclosing party. If a party, pursuant to this Paragraph, requests the return of any Inadvertently

Produced Privileged Material, the receiving parties shall not use or disclose, and shall immediately

cease any prior use of, such material, and shall return to the party the Inadvertently Produced

Privileged Material or confirm that the Inadvertently Produced Privileged Material has been

destroyed. In either case, the receiving party shall destroy all copies the Inadvertently Produced

Privileged Material, except that the receiving party may retain and use such material for the limited

purpose of challenging in court the request for the return of the material. If such a challenge is



                                    16
     Case 3:19-cv-00487-FDW-DCK Document 38 Filed 10/23/20 Page 16 of 22
denied, the receiving party must immediately return to the disclosing party the Inadvertently

Produced Privileged Material or confirm that the Inadvertently Produced Privileged Material has

been destroyed, and in either case, destroy all copies thereof. The return or destruction of any

Inadvertently Produced Privileged Material shall not in any way preclude the receiving party from

moving the Court for an order that: (i) the discovery was never privileged or otherwise immune

from disclosure; or (ii) that any applicable privilege or immunity has been waived on some basis

beyond the inadvertent disclosure.

       G.      Computation of Time. All time periods in this Order shall be determined pursuant

to Fed. R. Civ. P. 6.

       H.      Continuing Jurisdiction. This Order shall survive the final adjudication of this

litigation (including any appellate proceedings), with the Court retaining jurisdiction to enforce

the provisions thereof, to the extent information or material so designated remains

CONFIDENTIAL or HIGHLY CONFIDENTIAL – OUTSIDE COUNSEL ONLY, as defined in

Paragraph I.

X.     PRODUCTION OF ELECTRONICALLY STORED INFORMATION:

       The parties agree that all electronically stored information will be produced in Portable

Document Format (PDF) or Native Format. Metadata need not be included in the original

production (unless expressly requested), but the parties reserve their rights to seek natives or to

seek to review originals of any document.        The parties may produce electronically stored

information either on disks or through FTP (or equivalent) transfer.




                                    17
     Case 3:19-cv-00487-FDW-DCK Document 38 Filed 10/23/20 Page 17 of 22
SO ORDERED.




                      Signed: October 23, 2020




                                  18
   Case 3:19-cv-00487-FDW-DCK Document 38 Filed 10/23/20 Page 18 of 22
ENTRY OF THIS ORDER REQUESTED BY:

TROUTMAN PEPPER HAMILTON               TREGO, HINES & LADENHEIM, PLLC
SANDERS LLP

By: /s/ John M. Bowler                 By: /s/ Matthew J. Ladenheim
Kiran H. Mehta                         Matthew J. Ladenheim
N.C. Bar No. 11011                     N.C. Bar No. 29309
kiran.mehta@troutman.com               mjl@thlip.com
301 S. College Street                  10224 Hickory Hill Avenue
Suite 3400                             Suite 202
Charlotte, NC 28202                    Huntersville, NC 28078
704-988-4050 (Telephone)               704-599-8911 (Tel.)
704-998-4051 (Fax)                     704-464-1084 (Fax)

John M. Bowler
Georgia Bar No. 071770
john.bowler@troutman.com
Michael D. Hobbs, Jr.
Georgia Bar No. 358160
michael.hobbs@troutman.com
Lindsay Mitchell Henner
Georgia Bar No. 272310
Bank of America Plaza
600 Peachtree Street, NE, Suite 3000
Atlanta, GA 30308-2216
404-885-3000 (Tel.)
404-885-3900 (Fax)
                                       COUNSEL FOR DEFENDANT
COUNSEL FOR PLAINTIFF




                                  19
   Case 3:19-cv-00487-FDW-DCK Document 38 Filed 10/23/20 Page 19 of 22
                            EXHIBIT A




Case 3:19-cv-00487-FDW-DCK Document 38 Filed 10/23/20 Page 20 of 22
                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                      CIVIL ACTION NO. 3:19-CV-487-FDW-DCK

 CRESCENT COMMUNITIES, LLC                           )
                                                     )
         Plaintiff,                                  )
                                                     )
 -vs.-                                               )
                                                     )
 LEVEL OFFICE MANAGEMENT, LLC                        )
 d/b/a NOVEL COWORKING,                              )
                                                     )
          Defendant.                                 )
                                                     )


                 AGREEMENT TO BE BOUND BY PROTECTIVE ORDER
                      AS TO CONFIDENTIAL INFORMATION

         I, ______________________________, declare as follows:

                1.     My present employer and the address of my present employer is

__________________________________________________.

                2.     My present occupation or job description is _________________________.

My job title is ____________________________.

                3.     I have received a copy of the Protective Order in this action.

                4.     I have carefully read and understand the provisions of the Protective Order.

                5.     I agree to be bound by the terms of the Protective Order.

                6.     I will hold in confidence, will not disclose to anyone not qualified under the

Protective Order, and will use only for the purposes of this action, any CONFIDENTIAL

information, documents, and things that are disclosed to me.




     Case 3:19-cv-00487-FDW-DCK Document 38 Filed 10/23/20 Page 21 of 22
                7.      In accordance with Paragraph VI(C) of the Protective Order, within sixty

(60) days after the final adjudication of this action, including appeals or resolution through

settlement, I will return to outside counsel for the party by whom I am employed or retained all

CONFIDENTIAL information, documents, and things that come into my possession, and

documents or things that I have prepared relating thereto. Alternatively, I will provide to outside

counsel for the party by whom I am employed or retained a written certification that all such

information and documents or things have been destroyed.

                8.      For so long as any CONFIDENTIAL information, documents, or things are

in my possession, I will maintain such information, documents, or things in a secure manner and

make other reasonable efforts to preclude access by persons or entities who are not entitled to

receive such information.

                9.      I hereby submit myself to the jurisdiction of the U.S. District Court for the

Western District of Georgia for the purpose of enforcement of the Protective Order in this action.

         I declare under penalty of perjury under the laws of the United States of America that the

foregoing is true and correct.



Dated:                                         Signed:




                                                  2
110864500v1
     Case 3:19-cv-00487-FDW-DCK Document 38 Filed 10/23/20 Page 22 of 22
